MANFORD, Judge,
concurring.
I join in the concurrence of Judge Tur-nage for and upon the reasons set forth therein. I would, however, further express and urge the outright rejection of the rule announced in Hunt v. Moreland, 697 S.W.2d 326, 328 (Mo.App.1985). I would also urge that the present law under Teefey v. Teefey, 533 S.W.2d 563, 566 (Mo. banc 1976) not only be followed, but that in any case in the future wherein the contempt power of our courts is in question, a clear look be taken as to what is suggested by recent federal decisions and, more recently, in Hunt, supra.
The real question lies in a challenge of a court’s inherent authority to enforce its orders, judgments, and decrees. I fear that attention has been and continues to be diverted from that necessary and requisite authority toward often-time unfounded and unnecessary involvement with the appointment of attorneys and the creation of more and more bureaucracy, all under the general guise and claim of procedural due process. Lest it be forgotten at the stage of the proceedings brought into focus by the present case and other like cases, the person responsible under the law for the support of the minor children involved has already had his or her day in court.
At the present juncture, the only thing in question is, did the party fail to follow the order of the court? Under our present procedure, he or she is given the opportunity to show cause for the failure to support. Not only should our trial courts maintain the power to enforce their orders, judgments, and decrees, but reviewing courts should be supportive of that power and should assure that it will be exercised judicially. It is that power which needs the support of both state and federal courts and not the further attempt to overburden our trial courts with the nonsense of more and more litigation, continuances of various cases, and any other factors which would further the delay. The resolution of the main issue is, after all, a very simple one, to wit: either compliance with the court’s order and payment for the support of the children, or the giving of good cause why payment was not made; or upon the failure of either of the first two then immediate enforcement of the order, judgment and/or decree within the sound discretion of the trial court.